Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed. Claims 1, 7 and 14 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Hudson et al. (US 4461136), Kinney (2002/004645 2), Brown et al. (U 2007/0214625) and Woellper et al. (US 2010/0293771).  Suffice it to say, none of the cited prior art discloses a method of wrapping fabric around a truss for a bedding foundation, comprising: providing a roll of fabric supported by a fabric support; providing a wrapping apparatus comprising two sides and braces extending between the sides, a truss holder movable between raised and lowered positions by pneumatically controlled cylinders secured to a front brace, a first vise mechanism, a second vise mechanism and a rotatable tension roller surrounding a shaft, the shaft extending between bearing assemblies attached to the sides of the apparatus; passing fabric from the roll of fabric through the wrapping apparatus; activating one of the vise mechanisms to move the vise mechanism in a linear direction towards the other vise mechanism to pinch the truss between the vise mechanisms; stapling the fabric to an upper surface of the truss; moving the truss holder to its lowered position; rotating the initially stapled truss with the vise mechanisms to create a wrapped truss; moving a Carriage in a first direction over the wrapped truss with a linear actuator, a stapler secured to the carriage further stapling the fabric to the wrapped truss; as claimed in independent claim 1; a method of wrapping fabric around a truss for a bedding foundation, comprising: providing a roll of fabric a truss holder movable between raised and lowered positions, a first vise mechanism, a second vise mechanism and a rotatable tension roller surrounding a shaft, the shaft extending between bearing assemblies attached to the sides of the apparatus; passing fabric from the roll of fabric through the wrapping apparatus; activating one of the vise mechanisms to move the vise mechanism in a linear direction towards the other vise mechanism to pinch the truss between the vise mechanisms; stapling the fabric to the; moving the truss holder to its lowered position; rotating the initially stapled truss with the vise mechanisms to create a wrapped truss; moving a carriage in a first direction over the wrapped truss with a linear actuator, a stapler secured to the carriage further stapling the fabric to the wrapped truss; as claimed in independent claim 7; or a method of wrapping fabric around a truss for a bedding foundation, comprising: passing fabric from a roll of fabric supported by a fabric support through a wrapping apparatus, a truss holder movable between raised and lowered positions, a first vise mechanism, a second vise mechanism and a rotatable tension roller surrounding a shaft, the shaft extending between bearing assemblies attached to the sides of the apparatus; activating one of the vise mechanisms to move the vise mechanism in a linear direction towards the other vise mechanism to pinch the truss between the vise mechanisms; stapling the fabric to an upper surface of the truss to create an initially stapled truss; moving the truss holder to its lowered position; rotating the initially stapled truss with the vise mechanisms; moving a carriage in a first direction over the wrapped truss with a linear actuator, as claimed in independent claims 
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1, 7 and 14.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/Primary Examiner, Art Unit 3726